Title: To James Madison from William Thornton, 19 November 1804
From: Thornton, William
To: Madison, James


Novr: 19th: 1804.
The Terms on which I have let brood Mares are these—
The Person who takes them breeds from them by putting them yearly to the best Horses, and after rearing the foals till they are three yrs. old sets a price on each which he will either give or take; he being at all expense till then.
On the above Terms I will let two Mares; one by Driver out of the full sister of Nontocka by Hall’s Eclipse (imported) her grand Dam Young Ebony, by Don Carlos, gt. grand Dam Young Selima by old Fearnought; gt. gt. gr: dam old Ebony by Othello; gt. gt. gt. gr: dam Old Selima (imported) by the Godolphin Arabian.
The above Mare in foal to Clifden.
Another Mare by Old Medley, dam by Clockfast—I have not yet got her Pedigree—but was assured of having it when Mr. Robinson returns from the Mediterranean—that she is thorough bred, and I know she ran successfully at Alexandria. She has a Colt by Wild Medley, & is in foal by Clifden. As the foal was rather late it was not weaned, and may go with the Mare on the same terms.
W: Thornton.
